        Case 3:20-cv-00649-BAJ-EWD           Document 1      09/29/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

GAZI SOMAN                       *                        CASE NO.
                                 *
versus                           *
                                 *                        JUDGE
TARGET CORPORATION OF MINNESOTA, *
ABC INSURANCE COMPANY and DAVID  *
LYNCH                            *                        MAGISTRATE
                                 *
*****************************

                                 NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel comes defendants Target

Corporation, a Minnesota Corporation, qualified to do business in Louisiana as Target

Corporation of Minnesota (hereinafter “Target”), and David Lynch, (sometimes referred to

collectively as “defendants”) who hereby request this Honorable Court to remove that certain

matter styled “Gazi Soman vs. Target Corporation of Minnesota, ABC Insurance Company, and

David Lynch” from the docket of the 19th Judicial District Court in and for the Parish of East

Baton Rouge, State of Louisiana, (hereinafter sometimes referred to as the “state court

proceeding”), to the United States District Court for the Middle District of Louisiana, on the

following grounds, to-wit:

                                              1.

       On or about June 5, 2020 plaintiff filed a petition for damages against named defendants

Target Corporation of Minnesota, ABC Insurance Company and David Lynch. Plaintiff Gazi




                                              1
         Case 3:20-cv-00649-BAJ-EWD             Document 1       09/29/20 Page 2 of 13




Soman alleged that he received personal injuries as a result of slipping and falling on or about

June 6, 2019 at a Target store location in Baton Rouge, Louisiana.

                                                 2.

        In the petition plaintiff alleged he is a resident and is domiciled in the Parish of East

Baton Rouge, State of Louisiana. Therefore, plaintiff is a citizen of the State of Louisiana.

                                                 3.

        Defendant Target Corporation, a Minnesota Corporation, qualified to do business in

Louisiana as Target Corporation of Minnesota, is a corporation organized under the laws of the

State of Minnesota with its principal place of business in Minneapolis, Minnesota. Therefore,

Target is a citizen of the State of Minnesota. This entity was served with the Petition for

Damages through its registered agent for service of process on June 16, 2020.

                                                 4.

        The petition also named as defendant David Lynch in his capacity as a managerial

employee of the Target store were the incident occurred. However, plaintiff has no arguable

claim under Louisiana Law for recovery against this defendant, and has joined him as a

defendant in this matter for the sole reason to defeat diversity jurisdiction and keep this matter in

state court.

                                                 5.

        Because plaintiff has no arguable or reasonable basis on which to state a cause of action

against defendant David Lynch, the joining of this defendant and any alleged lack of diversity

caused by his presence does not bar removal to this court. Moreover, Defendant ABC Insurance

                                                 2
         Case 3:20-cv-00649-BAJ-EWD              Document 1          09/29/20 Page 3 of 13




Company was sued under a fictitious name. Under 28 USC § 1441 (a) the citizenships of

defendants sued under fictitious names are disregarded for removal purposes.

                                                  6.

       Plaintiff and the only properly joined defendant Target are citizens of different states.

1.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

                                                  7.

       28 U.S.C. § 1332 provides Federal District courts with concurrent original jurisdiction in

cases “where the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between- citizens of different States.”

       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

                                                  8.

       The petition for damages in the state court proceeding did not expressly set out a specific

amount of damages in which the plaintiff was seeking in the state court proceeding, i.e., the

amount in controversy. The petition only made generic allegations that Gazi Soman’s damages

consisted of past, present and future: physical pain and suffering; mental pain, anguish and

distress; loss of enjoyment of life; lost wages; disability; impairment of earning capacity;

medical expenses; and other elements of damages to be shown more fully at trial.

                                                  9.

       The allegations of the state court petition were not such that it was readily ascertainable

that the action was removable at the time of its filing. Since the filing of the petition for


                                                  3
         Case 3:20-cv-00649-BAJ-EWD           Document 1       09/29/20 Page 4 of 13




damages, and within the last 30 days, defendants have received “other paper(s)” which evidence

that the amount which plaintiff will seek in the state court proceeding, i.e., the amount in

controversy, will exceed $75,000.00, exclusive of interest and costs. Defendants are informed

and believes that the amount in controversy for the matter will exceed $75,000 exclusive of

interest and costs.

                                               10.

       The Fifth Circuit has explained that for purposes of establishing removal jurisdiction, a

defendant may demonstrate that the amount in controversy exceeds $75,000 “in either of two

ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the claim likely

exceeds $75,000 or (2) ‘by setting forth the facts in controversy-preferably in the removal

petition, but sometimes by affidavit-that supports a finding of the requisite amount.’” Grant v.

Chervon Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (emphasis in original)

(quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)). Here, it was not

facially apparent from the petition that the claim likely exceeded $75,000. However, since the

filing of the petition, and within the last 30 days, Target has received plaintiff’s discovery

responses and medical records which indicate that the amount in controversy will exceed

$75,000. These discovery responses and medical records constitute “other papers” from when it

first may be ascertained that the above captioned matter is removable.

                                               11.

       The “other papers” received by the defendant Target consisted of Gazi Soman’s

responses to Target’s Interrogatories and Request for Production of Documents. The answers to

                                                4
         Case 3:20-cv-00649-BAJ-EWD            Document 1      09/29/20 Page 5 of 13




Interrogatories were received on September 1, 2020 by email correspondence. The Responses to

Request for Documents with attached medical records and bills were received by mail on

September 4, 2020. These “other paper(s)” evidence that the amount plaintiff will seek in the

state court proceeding will exceed $75,000, exclusive of interest and costs. More specifically,

the answers to Interrogatories provide that plaintiff has seen no less than 21 medical care

providers for alleged injuries resulting from the Target fall. His medical care is ongoing, with

continuing medical expenses submitted at $34,297.37. In addition plaintiff claims a “substantial

amount of lost wages” since the fall. Submitted wage records in the discovery responses for the

year 2019 indicate a lost wage claim of nearly $35,000 noting that he had not worked for the rest

of the 2019 year due to his injuries.

                                               12.

       The medical records submitted by plaintiff in response to defendants’ Request for

Production of Documents provide a main complaint of back pain from the fall. After seeing

several medical providers plaintiff underwent a Lumbar MRI which reportedly showed: L2-3

bulge, L3-4 grade 1 herniation, L4-5 herniation, stenosis L2 to L5, and bilateral facet arthropathy

greatest L3-S1. Medical care providers include emergency room treatment on several occasions

due to pain complaints, treatment by his primary care physician, chiropractic treatment,

orthopedic evaluation and treatment, neurosurgeon evaluation and treatment, and pain

management.      His diagnoses included: prolapsed lumbar intervertebral disc, stenosis of

intervertebral foramina, radiculopathy lumbar region, intervertebral disc displacement, disc

degeneration, sprain, bilateral sciatica and somatic dysfunction of sacral region.       His pain

                                                5
        Case 3:20-cv-00649-BAJ-EWD              Document 1       09/29/20 Page 6 of 13




complaints during examinations were noted to be at 8 to 10 out of 10 across his lower back and

into the right leg. He reported that he was unable to get up from sitting without help at times,

had severe pain when moving his toes, was unable to sit, walk or stand for a prolonged time

without an increase in pain, had to use a cane, and complained of stiffness, tenderness and spasm

in the lower back. Two lumbar epidural injections were performed in February and April 2020.

Dr. Turnipseed remarked that he elected the interventional treatment to potentially avoid surgery,

but surgery will be needed if the treatment was not successful. As of his June 2020 visit with Dr.

Isaza, orthopedic spine surgeon, he reported that his legs were previously the strongest part of his

body, but now people have to help him up from a seated position. Due to the progressive

weakness in his lower extremities, Dr. Isaza referred him for a bilateral lower extremity EMG.

                                                13.

       In addition, the petition fails to provide a general allegation that the claim is less than the

amount necessary to provide for lack of jurisdiction of federal court due to insufficiency of

damages under La. C.C.P. art. 893. The state court petition is subject to amendment upon

motion of plaintiff at any time, including the ability to assert damages greater than $75,000,

exclusive of interest and costs. Defendants are informed and believes that the amount which

plaintiff will seek in the state court proceeding, i.e., the amount in controversy, will exceed

$75,000, exclusive of interest and costs, based on plaintiff’s recently received discovery

responses.




                                                 6
        Case 3:20-cv-00649-BAJ-EWD            Document 1       09/29/20 Page 7 of 13




                                               14.

       While Target admits no liability, nor any element of damages, Target has met its burden

of showing that the amount in controversy for Gazi Soman’s claims are in excess of SEVENTY-

FIVE THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs and

may be properly removed to the United States District Court for the Middle District of Louisiana.

The discovery responses of Gazi Soman clearly establish plaintiff will seek alleged damages

sufficient to compensate him for continuing medical expenses that total nearly $35,000 and a lost

wage claim of nearly $35,000. The total claim for specials equals nearly $70,000 and is ongoing.

In addition plaintiff will seek compensation for his alleged pain and suffering for diagnosed

injuries of prolapsed lumbar intervertebral disc, stenosis of intervertebral foramina,

radiculopathy, intervertebral disc displacement, disc degeneration, sprain, bilateral sciatica and

somatic dysfunction of sacral region. Future surgery is a further possibility, which would

increase the claim for future medicals and general damages.

B.     COMPLETE DIVERSITY

                                               15.

       Defendant Target is a foreign corporation organized under the laws of the State of

Minnesota, with its principal places of business in Minneapolis, Minnesota. Named defendant

ABC Insurance Company is a fictitious defendant and therefore any alleged citizenship of same

is disregarded under 28 U.S.C. § 1441.




                                                7
         Case 3:20-cv-00649-BAJ-EWD             Document 1       09/29/20 Page 8 of 13




                                                 16.

       Plaintiff alleges he is a resident and domiciled of the Parish of East Baton Rouge, State of

Louisiana. Therefore, plaintiff is a citizen of the State of Louisiana.

                                                 17.

       Accordingly, there is complete diversity of citizenship between the plaintiff and the only

properly joined defendant Target.

                                                 18.

       Named defendant David Lynch is alleged to be a citizen of the State of Louisiana. The

allegations against this defendant is that he is liable to plaintiff in his position as a managerial

employee of the Target store. No other specific allegations are made against him as to his

alleged responsibility for plaintiff’s incident. The allegations of fault against this defendant arise

from the general administrative responsibilities of his employment.           Under Louisiana law,

“personal liability cannot be imposed on the officer, agent or employee simply because of his

general administrative responsibility for performance of some function of the employment. He

must have a personal duty towards the injured plaintiff, breach of which specifically has caused

the plaintiff's damages.” See, Canter v. Koehring Company, 283 So.2d 716, 721, reh. den.

(La.1973). Therefore, plaintiff has no arguable claims against this defendant under state law.

                                                 19.

       As plaintiff has no arguable claim against defendant David Lynch, plaintiff has joined

him as a defendant in this matter for the sole reason to defeat diversity jurisdiction and keep this

matter in state court. Because plaintiff has no arguable or reasonable basis on which to state a

                                                  8
        Case 3:20-cv-00649-BAJ-EWD             Document 1      09/29/20 Page 9 of 13




cause of action against him, the joining of defendant David Lynch and any alleged lack of

diversity caused by his presence does not bar removal to this court.

                                               20.

       Accordingly, there is complete diversity of citizenship between the plaintiff and the only

properly joined defendant, Target.

                                               21.

       Therefore, this is a civil action over which the United States District Court for the Middle

District of Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. §

1332, et seq., as the amount in controversy exceeds SEVENTY-FIVE THOUSAND AND

NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs, and complete diversity exists

between all adverse properly joined parties.

II.    DEFENDANTS HAVE STATISFIED THE PROCEDURAL REQUIREMENTS
       FOR REMOVAL
                                22.

       Defendant Target Corporation was served with the Petition for Damages through its

registered agent for service of process on June 16, 2020. Defendant David Lynch was served

with the Petition for Damages on June 10, 2020. It was not readily ascertainable from the

petition for damages whether the matter was removable at the time of service upon Target and

Mr. Lynch. The original petition only made general allegations of damages without information

as to medical expenses, treatment rendered, and/or diagnosed conditions. Those generic

allegations did not allow for removal at the time of service of same upon either defendant.



                                                9
          Case 3:20-cv-00649-BAJ-EWD            Document 1      09/29/20 Page 10 of 13




                                                 23.

          Since the filing of the petition for damages, and within the last 30 days, defendants have

received “other paper(s)” which evidence that the amount which plaintiff will seek in the state

court proceeding, i.e., the amount in controversy, will exceed $75,000.00, exclusive of interest

and costs. The “other papers” received by the defendants consisted of Responses to

Interrogatories and Request for Production of Documents received on September 1, 2020 and

medical and wage records received on September 4, 2020. Therefore, this Notice of Removal is

being filed within thirty (30) days after first receipt by defendants of a copy of another

paper/pleading from which it may first be ascertained that the case is one which is or has become

removable. This notice of removal is further being filed within one year of commencement of

the action. Therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b) (3) and 28

U.S.C. § 1446(c).

                                                 24.

          Further, consent to removal from the improperly joined defendant David Lynch is not

required. Nonetheless, improperly joined defendant David Lynch has consented to the removal.

                                                 25.

          Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C. § 1332,

which grants federal courts concurrent original jurisdiction over claims where the matter in

controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND AND NO/100

($75,000.00) DOLLARS, exclusive of interest and costs, and is between citizens of different

states.

                                                  10
        Case 3:20-cv-00649-BAJ-EWD            Document 1      09/29/20 Page 11 of 13




                                               26.

       The 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, is

located within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(a). Therefore, venue

is proper in accordance with 28 U.S.C. § 1441(a).

                                               27.

       No previous application has been made by any named defendants in this case for the

relief requested herein.

                                               28.

       Target Corporation, a Minnesota Corporation, qualified to do business in Louisiana as

Target Corporation of Minnesota, and improperly named defendant David Lynch, wishes to

remove the claims which have been asserted by plaintiff in the state court proceeding to the

United States District Court for the Middle District of Louisiana. The claims that plaintiff, Gazi

Soman, have asserted in the state court proceeding are claims between citizens of different states

involving more than $75,000, exclusive of interest and costs. The claims which plaintiff, Gazi

Soman, have asserted in the state court proceeding, therefore, fall within the jurisdiction of the

United States District Court and may properly be removed to the United States District Court for

the Middle District of Louisiana. See, 28 U.S.C. § 1332, 28 U.S.C. §§ 1441 & 1446-1451.

                                               29.

       Target Corporation and David Lynch respectfully requests that this Notice of Removal be

filed into the record of the United States District Court for the Middle District of Louisiana,

effecting a removal of that certain matter styled, “Gazi Soman vs. Target Corporation, ABC

                                               11
        Case 3:20-cv-00649-BAJ-EWD           Document 1      09/29/20 Page 12 of 13




Insurance Company, and David Lynch” from the docket of the 19th Judicial District Court in and

for the Parish of East Baton Rouge, State of Louisiana”.

                                               30.

       Pursuant to 28 U.S.C. § 1446(a), a copy of the all pleadings filed in the state court

proceeding are attached as exhibits. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal is being served upon counsel for Gazi Soman, and a copy is being filed with the Clerk

of Court for the 19th Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana.

                                               31.

       Defendants Target Corporation and David Lynch are entitled to and hereby requests trial

by jury of all issues herein.

       WHEREFORE, defendants, Target Corporation, a Minnesota Corporation, qualified to do

business in Louisiana as Target Corporation of Minnesota, and David Lynch, hereby prays for

removal of this action from the 19th Judicial District Court for the Parish of East Baton Rouge,

State of Louisiana, to the docket of the United States District Court for the Middle District of

Louisiana, and for trial by jury.




                                               12
       Case 3:20-cv-00649-BAJ-EWD             Document 1       09/29/20 Page 13 of 13




                                                      Respectfully Submitted:
                                                      LAWRENCE, KNIGHT & CURLIN

                                                      By: __/s/David P. Curlin____
                                                      David P. Curlin (#20771)
                                                      John S. Lawrence, Jr. (#19678)
                                                      225 St. Ann Drive
                                                      Mandeville, Louisiana 70471
                                                      Telephone: (985) 674-4446
                                                      David@lawrence-knight.com
                                                      John@lawrence-knight.com
                                                      Attorneys for Defendants

                                    CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following: Robert M. Lucky, attorney for plaintiff.

                                             __/s/David P. Curlin____




                                               13
